PER CURIAM.
Appellant wife seeks interlocutory review1 of an order entered on a mandate issued by this court based on our decision in Landsberg v. Landsberg, Fla.App.1972, 259 So.2d 727.
We have carefully reviewed the record, briefs, arguments of counsel and the substance of the order on the mandate and have concluded that the trial judge’s order did not conform to the directions therein contained. Accordingly, it is hereby ordered that the order on the mandate is reversed and remanded to the trial court for the purpose of the taking of further testimony, or a determination from the record of the specific amounts or items of responsibility of the appellee husband in accordance with the original final judgment, which gross amount is to be determined and divided into portions representing an alimony and child support award without diminution or increase2 in the gross amount of the husband’s financial responsibilities as previously determined. Therefore, the order appealed from is hereby reversed and remanded with directions to conform the order on the mandate to our initial decision and to conform herewith.
Reversed and remanded with directions.

. Appellant filed an interlocutory appeal from the order in addition to a motion for an order directing compliance with the mandate in the prior cases of 71-866 and 71-867. We have consolidated them into this interlocutory appeal.


. This is not, in any way, to preclude any future modification thereof if properly presented pursuant to § 61.14, Fla.Stat., F.S.A.